  Case 2:18-cv-00791-TC Document 15 Filed 01/28/21 PageID.93 Page 1 of 2




Kenneth B. Black (05588)
ken.black@stoel.com
Michael R. Menssen (15424)
michael.menssen@stoel.com
STOEL RIVES LLP
201 S. Main Street, Suite 1100
Salt Lake City, UT 84111
Telephone: (801) 328-3131

Attorneys for Defendants PolarityTE, Inc.,
Denver Lough, Michael Beeghley, Willie C.
Bogan, Jeff Dyer, Steven Gorlin, Jon Mogford,
John Stetson and Edward Swanson

                       IN THE UNITED STATES DISTRICT COURT

                                   DISTRICT OF UTAH

HENRY MONTHER, derivatively on behalf           ORDER GRANTING STIPULATED
of POLARITYTE, INC.,                            MOTION FOR VOLUNTARY
                                                DISMISSAL OF ACTION PURSUANT
              Plaintiff,                        TO FEDERAL RULES OF CIVIL
                                                PROCEDURE 23.1 AND 41
       v.
                                                Case No. 2:18-cv-00791-TC
DENVER LOUGH, MICHAEL
BEEGHLEY, WILLIE C. BOGAN, JEFF                 Hon. Tena Campbell
DYER, STEVEN GORLIN, JON
MOGFORD, JOHN STETSON, and
EDWARD SWANSON,

              Defendants,

       and

POLARITYTE, INC.,

              Nominal Defendant.
   Case 2:18-cv-00791-TC Document 15 Filed 01/28/21 PageID.94 Page 2 of 2




          Pursuant to the Stipulated Motion Regarding Voluntary Dismissal of Action Pursuant to

Federal Rules of Civil Procedure 23.1(c) and 41(a) (the “Stipulated Motion”) (ECF No. 14), and

good cause appearing:

          1.     This Action shall be dismissed on the terms provided for in the Stipulated Motion,

without prejudice as to Plaintiff, Polarity, and/or any other Polarity stockholder.

          2.     Notice to Polarity stockholders of this dismissal beyond the public filing of this

Order is unnecessary because (i) the dismissal is without prejudice to the ability of any Polarity

stockholder, or Polarity itself, to pursue the claims asserted in the Action; and (ii) there has been

no settlement or compromise of the Action.

          3.     The Parties shall bear their own fees, costs, and expenses in connection with the

Action.

          IT IS SO ORDERED.

          Dated: January 28, 2021
                                                       The Honorable Tena Campbell
                                                       United States District Court Judge




                                                   2
